Citation Nr: 1041786	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  02-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for avascular necrosis of 
the right hip.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for allergic rhinitis.

8.  Entitlement to service connection for bronchitis.

9.  Entitlement to service connection for pharyngitis.  

10.  Entitlement to service connection for a disability 
manifested by swelling of the legs, including angioedema and 
urticaria.

11.  Entitlement to service connection for pyelonephritis.

12.  Entitlement to service connection for vaginitis.

13.  Entitlement to service connection for uterine fibroids, 
status post hysterectomy.

14.  Entitlement to service connection for missing teeth, 
including for the purpose of obtaining VA outpatient dental 
treatment.

15.  Entitlement to an effective date earlier than April 11, 
2000, for the award of service connection for urticaria of the 
upper and lower lips.  

16.  Entitlement to an effective date earlier than April 11, 
2000, for the award of service connection for a cesarean section 
scar.  

17.  Entitlement to an initial compensable rating for urticaria 
of the upper and lower lips.  

18.  Entitlement to an initial compensable rating for a cesarean 
section scar.

19.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

20.  Entitlement to an initial compensable rating for pes planus.

21.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from to January 1981 to May 
1992.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In a January 2004 decision, the Board, in pertinent part, granted 
service connection for asthma and denied service connection for 
removal of an intrauterine device and elective sterilization with 
tubal ligation.  The remaining issues then on appeal-entitlement 
to service connection for cervical and low back disabilities, 
hearing loss, tinnitus, sinusitis, bronchitis, pharyngitis, 
urticaria and angioedema of the legs, gastroenteritis, vaginitis, 
uterine fibroids, pyelonephritis, pes planus, hemorrhoids, and 
missing teeth; the issues of entitlement to initial compensable 
ratings for urticaria of the lips and a cesarean section scar; 
and the issues of entitlement to an effective date earlier than 
April 11, 2000, for the award of service connection for urticaria 
of the lips and a cesarean section scar-were remanded to the RO 
for additional evidentiary development and due process 
considerations.  

While the matter was in remand status, in a July 2007 rating 
decision, the RO granted service connection for gastroesophageal 
reflux disease (GERD), pes planus, and hemorrhoids, and assigned 
initial noncompensable disability ratings to each of those 
disabilities, effective April 11, 2000.  The Board finds that 
these determinations constitute a full award of the benefits 
sought on appeal with respect to the claims of service connection 
for gastroenteritis, pes planus, and hemorrhoids.  See Grantham 
v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  The appellant 
thereafter appealed the initial ratings assigned.  Thus, those 
issues have been included on the cover page of this decision.  

Also while the matter was in remand status, the RO adjudicated 
several additional claims which had been filed by the appellant.  
In a September 2006 rating decision, the RO, in pertinent part, 
denied service connection for avascular necrosis of the right 
hip.  In an October 2008 rating decision, the RO denied service 
connection for allergies, including allergic rhinitis.  The 
appellant appealed the RO's determinations.  

In connection with her appeals, the appellant requested a hearing 
before a Veterans Law Judge at the RO.  In December 2009, 
however, she withdrew her request for a hearing and asked that 
her case be forwarded to the Board for a decision.  Absent any 
further hearing request from the appellant, the Board will 
proceed with consideration of the appeal, based on the evidence 
of record.

As set forth in more detail below, a remand is necessary with 
respect to the issues of entitlement to service connection for 
sinusitis, bronchitis, a disability manifested by swelling of the 
legs, and the issues of entitlement to higher ratings for 
urticaria of the lips, GERD, and a cesarean section scar.  These 
issues are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Avascular necrosis of the right hip was not clinically 
evident during the appellant's active service or for many years 
thereafter and the most probative evidence indicates that the 
appellant's current avascular necrosis of the right hip is not 
causally related to her active service or any incident therein, 
nor is it causally related to or aggravated by any service-
connected disability, including urticaria.  

2.  A chronic cervical spine disability was not clinically 
evident during the appellant's active service or for many years 
thereafter and the most probative evidence indicates that the 
appellant's current cervical spine disability is not causally 
related to her active service or any incident therein.

3.  A chronic low back disability was not clinically evident 
during the appellant's active service or for many years 
thereafter and the most probative evidence indicates that the 
appellant's current low back disability is not causally related 
to her active service or any incident therein.

4.  The most probative evidence shows that the appellant does not 
currently have, nor has she ever had, a right ear hearing loss 
disability for VA compensation purposes.

5.  A left ear hearing loss disability was not present during 
active service or for many years thereafter and the most 
probative evidence establishes that the appellant's current left 
ear hearing loss is not causally related to her active service or 
any incident therein.  

6.  The most probative evidence shows that tinnitus was not 
present during active service or for many years thereafter nor is 
the appellant's currently reported tinnitus causally related to 
her active service or any incident therein.  

7.  Allergic rhinitis was not present during the appellant's 
active service and the most probative evidence establishes that 
the appellant's post-service allergic rhinitis is not causally 
related to her active service or any incident therein, nor is it 
causally related to or aggravated by any service-connected 
disability, including GERD and asthma.

8.  The most probative evidence establishes that the appellant 
does not currently have a disability manifested by chronic 
pharyngitis.

9.  The most probative evidence establishes that the appellant 
does not currently have a disability manifested by chronic 
pyelonephritis.

10.  The most probative evidence establishes that the appellant 
does not currently have a disability manifested by chronic 
vaginitis.

11.  Uterine fibroids were not clinically evident during the 
appellant's active service or for several years thereafter and 
the most probative evidence establishes that the appellant's 
post-service uterine fibroids, status post hysterectomy, are not 
causally related to her active service or any incident therein.

12.  The record contains no indication that the appellant 
currently has a dental disability for VA compensation purposes.

13.  The appellant does not currently have a dental condition 
resulting from a combat wound or other service trauma.

14.  The appellant was not a prisoner of war during service; she 
does not have a dental condition clinically determined to be 
complicating a medical condition currently being treated by VA; 
and she is not a Chapter 31 vocational rehabilitation trainee.

15.  The appellant's application to reopen previously denied 
final claims of entitlement to service connection for urticaria 
of the upper and lower lips and a cesarean section scar was 
received by VA on April 11, 2000.

16.  Since the effective date of the award of service connection, 
the appellant's pes planus has been manifested by subjective 
claims of foot pain.  The objective evidence shows that 
impairment is no more than mild with symptoms relieved by arch 
supports and no indication of symptoms such as weight-bearing 
line over or medial to the great toe, inward bowing of the tendo 
achillis, swelling on use, characteristic callosities, or spasm.  

17.  Since the effective date of the award of service connection, 
the appellant's hemorrhoids have been manifested by symptoms 
which are no more than moderate, with no indication of large or 
thrombotic hemorrhoids that are irreducible, excessive redundant 
tissue, fissures, or secondary anemia.


CONCLUSIONS OF LAW

1.  Avascular necrosis of the right hip was not incurred in 
service, nor is such disability causally related to or aggravated 
by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  A cervical spine disability was not incurred in service, nor 
may such disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A low back disability was not incurred in service, nor may 
such disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

4.  Bilateral hearing loss was not incurred in service, nor may 
such disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

5.  Bilateral tinnitus was not incurred in service, nor may such 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

6.  Allergic rhinitis was not incurred in service, nor is such 
disability causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

7.  Pharyngitis was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

8.  Pyelonephritis was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  Vaginitis was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

10.  Uterine fibroids, status post hysterectomy, were not 
incurred in service.  38U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

11.  The criteria for service connection for missing teeth for VA 
compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R.§§ 3.381, 4.150 (2010).

12.  The criteria for eligibility to receive VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 
2002); 38 C.F.R. §§ 3.381, 3.382, 17.161 (2010).

13.  The criteria for an effective date earlier than April 11, 
2000, for the award of service connection for urticaria of the 
upper and lower lips and a cesarean section scar have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).

14.  The criteria for an effective date earlier than April 11, 
2000, for the award of service connection for a cesarean section 
scar have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2010).

15.  The criteria for an initial compensable rating for pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

16.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  

In February 2001, September 2005, September 2006, May 2008, 
September 2008, and June 2009 letters, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claims, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010).  Additionally, in March 2006, the RO provided the 
appellant with a letter for the express purpose of advising her 
of the additional notification requirements imposed by the U.S. 
Court of Appeals (Court) in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the issuance of these letters, the RO has 
reconsidered the appellant's claim, most recently in the March 
2010 Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (holding that the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an Statement of the Case or Supplemental 
Statement of the Case, is sufficient to cure a timing defect).  

The Board also notes that several issues on appeal stem from the 
appellant's appeal of the initial rating and effective date 
assigned by the RO following the award of service connection.  In 
such cases, VCAA notice is generally not required.  
Dingess/Hartman, 19 Vet. App. at 490 (noting that "once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated."); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 
C.F.R. § 3.103 are for application.  Id.

In that regard, the Board finds that the notification 
requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  A 
review of the record indicates that the appellant was duly 
provided notice of the decisions on appeal, as well as an 
explanation of the procedure for obtaining appellate review of 
the decisions.  Following receipt of her notices of disagreement, 
the appellant was appropriately notified of the applicable legal 
criteria in Statements of the Case and Supplemental Statements of 
the Case, as well as in letters of May and September 2008.  She 
was also offered the opportunity to attend a personal hearing, 
which she declined.  The Board also notes that neither the 
appellant nor her representative has raised any allegation of 
prejudice regarding any notification deficiencies.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has 
not argued otherwise.  The appellant's complete service treatment 
records are on file, as are all available post-service clinical 
records specifically identified by the appellant.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The appellant has also been afforded VA medical examinations in 
connection with her claims.  38 C.F.R. § 3.159(c) (4) (2010).  
The Board finds that the examination reports are adequate with 
respect to the claims adjudicated in this decision.  The opinions 
provided were rendered by qualified medical professionals and 
were predicated on a full reading of all available records, as 
well as an examination of the appellant.  The examiners also 
provided a rationale for the opinions rendered.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) 
(2010).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issues now being decided.



Service Connection Claims

Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection for certain diseases, including arthritis and 
an organic disease of the nervous system such as sensorineural 
hearing loss, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2010).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although section 
3.310 was amended effective October 10, 2006, the Board will 
apply the former version of 38 C.F.R. § 3.310 where applicable, 
as it is more favorable to the appellant because it does not 
require the establishment of a baseline before an award of 
service connection may be made.

In addition to the criteria set forth above, service connection 
for impaired hearing is subject to the additional requirement of 
38 C.F.R. § 3.385 (2010), which provides that impaired hearing 
will be considered to be a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; the thresholds for at least 
three of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Avascular necrosis of the right hip

The appellant seeks service connection for avascular necrosis of 
the right hip, claiming that she developed the condition as a 
result of receiving high doses of glucocorticoids during service 
for treatment of urticaria.  More recently, she appears to 
contend that medications used since service to treat her service-
connected urticaria have resulted in avascular necrosis of the 
right hip.  

The appellant's service treatment records show that she was 
prescribed various medications for urticarial eruptions of the 
lips, including 25 milligrams of Benadryl intramuscularly, as 
well as 10 to 20 milligrams of Atarax (Hydroxyzine) orally.  
Service treatment records, however, are entirely negative for any 
indication that she was administered glucocorticoids, including 
for urticaria.  The service treatment records are also entirely 
silent for complaints or abnormalities pertaining to the right 
hip.  Indeed, at her April 1992 service separation medical 
examination, the appellant's musculoskeletal system was examined 
and found to be normal.  Additionally, on a report of medical 
history completed in connection with her separation examination, 
the appellant specifically denied having or ever having had 
pertinent orthopedic complaints, such as bone, joint or other 
such deformity.  

The post-service record on appeal includes voluminous VA clinical 
records, dated from dated from 1992 to 2010.  In pertinent part, 
these records show that in August 2001, more than nine years 
after service separation, the appellant sought treatment for hip 
pain.  She was initially diagnosed as having trochanteric 
bursitis.  In October 2001, it was noted that an MRI had revealed 
evidence of avascular necrosis of the right hip.  Subsequent 
clinical records show continued notations of avascular necrosis 
of the right hip as well as trochanteric bursitis.  At a July 
2002 oncology consultation, the examiner noted that although 
avascular necrosis of the femoral head was a frequent 
complication of sickle cell disease, they were distinctly unusual 
in patients with only sickle cell trait, such as the appellant.  

During a November 2005 oncology/hematology consultation, the 
appellant reported that she was positive for the sickle cell 
trait and questioned whether her aseptic necrosis of the hip was 
related to her underlying hemoglobinopathy.  The appellant also 
claimed that during the 1980's, she had been treated with 
intervenous steroids for facial swelling.  The examiner noted 
that she did not have the appellant's claims folder, including 
her original hip films, although she noted that films from April 
2003 were read as normal and CT scans of the abdomen and pelvis 
performed in 2005 contained no evidence of avascular necrosis of 
the hips.  The examiner explained that the appellant's sickle 
cell trait was not associated with avascular necrosis.  She 
noted, however, that if the appellant's service treatment records 
demonstrated that the appellant had been treated with high doses 
of glucocorticoids, as she claimed, it certainly may have led to 
her avascular necrosis of the hip.  

In February 2006, the appellant underwent VA medical examination 
at which she reported that she had developed chronic urticaria in 
1984.  She indicated that since that time, she had had 15 to 20 
episodes of urticaria, usually treated with Medrol.  The 
appellant also reported that approximately six years prior, she 
had developed right hip pain and was diagnosed as having 
avascular necrosis.  The examiner noted that although he had not 
been provided with the appellant's claims folder, presumably the 
question at issue was whether or not treatment with steroids 
resulted in the appellant's avascular necrosis (osteonecrosis), 
as she was alleging.  In answering the question in the negative, 
he explained that the overall incidence of developing 
osteonecrosis as a consequence of steroid therapy was very low.  
He noted that a review of the topical medical literature 
indicated that patients treated with prolonged high doses of 
glucocorticoids (that is, daily high does therapy for such 
conditions as lupus) appeared to be at the greatest risk of 
developing osteonecrosis.  In comparison, however, osteonecrosis 
was a rare complication of short-term glucocorticoid use, 
including pulse therapy and intraarticular steroid injections.  
Thus, he concluded that it was not likely that repeated short 
term use of steroids for the appellant's service-connected 
urticaria condition resulted in avascular necrosis.  He further 
noted that Benadryl, the other medication in question, had no 
associated relationship to avascular necrosis.  

In a July 2006 addendum, the examiner noted that he had since 
been provided with the appellant's claims folder for review and 
had reviewed it in its entirety.  After reviewing the record, the 
examiner noted that up to date proof that the appellant had 
avascular necrosis was lacking.  He recommended additional 
diagnostic testing to confirm the diagnosis.  Regardless, he 
noted that although studies had shown inconclusively that small 
dose steroids used frequently could in rare causes cause 
avascular necrosis, review of the appellant's claims folder 
showed several visits for urticaria, but treated only with 
Benadryl, an antihistaminic, rather than a glucocorticoid.  

At a December 2007 VA medical examination, the appellant reported 
that in 2000, she experienced a spontaneous onset of mechanical 
anterior right hip capsule pain.  She indicated that she was 
positive for the sickle cell trait, but denied any episodes of 
sickle cell joint or abdominal crisis symptoms as a child, 
adolescent, or adult.  She recalled that in 1984, she received 
three intramuscular injections of Kenalog or Triamcinolone.  She 
received two similar injections in 1985.  After examining the 
appellant and reviewing her claims folder, including the results 
of multiple imaging studies conducted between June 2001 and April 
2007, the examiner diagnosed the appellant as having right hip 
avascular necrosis, idiopathic, mild.  The examiner concluded 
that it was less likely than not that the appellant's current 
right hip avascular necrosis was related to treatment with high 
dose glucocorticoids while on active duty.  The examiner 
explained that the appellant's service treatment records 
contained no documentation of such injections during service.  
Rather, such records showed that the appellant received 
injections of hydroxyzine and diphenhydramine only.  

After carefully considering the medical opinions discussed above, 
as well as the other evidence of record, the Board concludes that 
the preponderance of the evidence is against the claim of service 
connection for avascular necrosis of the right hip.

As discussed above, there is no showing that the appellant had 
avascular necrosis during service.  Indeed, the record on appeal 
shows that the appellant was not diagnosed as having avascular 
necrosis until 2001, more than nine years after service 
separation.  She does not contend otherwise.  

Although the record shows that the appellant's avascular necrosis 
was not present in service or for many years thereafter, as set 
forth above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In other words, if there is a 
causal connection between the appellant's post-service avascular 
necrosis and any incident of service or any service-connected 
disability, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992); see also 38 C.F.R. § 3.310.

In this case, the appellant contends that she developed avascular 
necrosis as a result of high doses of steroidal injections she 
was received during active service for treatment of urticaria 
and/or the result of post-service treatment with steroids for 
service-connected urticaria.  The most probative evidence of 
record, however, does not support this theory of entitlement.

As discussed in detail above, the record on appeal does contain 
the November 2005 VA oncology/hematology consultation note in 
which the examiner noted that if the appellant's service 
treatment records demonstrated that the appellant had been 
treated with high dose of glucocorticoids, as she claimed, then 
it certainly "may have" led to her avascular necrosis of the 
hip.  

The Board has carefully considered this record, but finds it to 
be of little probative value.  First, the examiner specifically 
noted that she did not have the benefit of reviewing the 
appellant's service treatment records in providing her opinion.  
Indeed, the appellant's service treatment records contain no 
indication that the appellant was administered high doses of 
glucocorticoids, as she told the examiner.  The Court has held 
that an opinion based upon insufficient facts or data is of 
little probative value.  Nieves-Rodriguez, 22 Vet. App. 295, 304 
(2008); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that a medical opinion based on an inaccurate factual 
premise is not probative).  

In any event, it is well established that a medical opinion, such 
as the one discussed immediately above, that is speculative, 
general, or inconclusive in nature does not provide a sufficient 
basis upon which to support a claim.  See e.g. McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion 
that "it is possible" and "it is within the realm of medical 
possibility" too speculative to establish medical nexus); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not 
rule out" was too speculative to establish medical nexus); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion 
framed in terms of "may or may not" is speculative and 
insufficient to support an award of service connection for the 
cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(a generic statement about the possibility of a link between 
chest trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  

In that regard, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102 (2010). Thus, the Board finds that the medical 
evidence discussed above does not provide a basis upon which to 
award service connection for avascular necrosis.

On the other hand, the record on appeal also contains the 
February 2006, July 2006, and December 2007 VA medical opinions 
to the effect that it is unlikely that the appellant's right hip 
avascular necrosis is related to the use of steroids for 
treatment of her service-connected urticaria, including during 
service.  The examiners explained that the appellant's service 
treatment records did not document treatment with high dose 
glucocorticoids during active service.  Moreover, medical studies 
indicated that it was not likely that repeated short term use of 
steroids would cause avascular necrosis.  

The Board finds that these medical opinions are persuasive and 
assigns them great probative weight.  The opinions were rendered 
by medical professionals who have the specialized expertise 
necessary to opine on the matter at issue in this case.  In 
addition, the examiners specifically addressed the appellant's 
contentions, based their opinions on a review of the claims 
folder, including the most pertinent evidence therein such as the 
service treatment records, and provided a detailed rationale for 
their opinions, with citations to applicable evidence and medical 
literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of medical 
opinions).

For these reasons, the Board finds that the most probative 
evidence shows that the appellant's right hip avascular necrosis 
was not present during service or for many years thereafter, nor 
is it causally related to her active service or any incident 
therein, nor is it causally related to any service-connected 
disability, including urticaria.  For the reasons set forth 
above, the Board finds that the preponderance of the evidence is 
against the claim of service connection for avascular necrosis of 
the right hip.  The benefit-of-the-doubt doctrine is not for 
application where the clear weight of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

Cervical spine disability and low back disability

The appellant also seeks service connection for cervical spine 
and low back disabilities.  She contends that she is entitled to 
service connection as she was treated for neck and back pain in 
January 1986.  She also claims that she has experienced 
continuous neck and back pain since service.  

The appellant's service treatment records confirm that in January 
1986, she sought medical treatment after reportedly waking up 
with pain in the back of her neck.  No complaints pertaining to 
the low back were recorded.  The initial assessment was 
torticollis.  On follow-up examination, the appellant denied a 
history of trauma.  The assessment was resolving muscular 
skeletal syndrome.  In February 1986, the appellant was 
hospitalized with continued complaints of a history of neck 
discomfort as well as a sore throat.  She was diagnosed as having 
pharyngitis.  

The remaining service treatment records are entirely negative for 
complaints or findings of a cervical spine or low back 
disability.  At her April 1992 service separation medical 
examination, the appellant's neck, spine and musculoskeletal 
system were examined and determined to be normal.  Moreover, on a 
report of medical history completed in connection with her 
separation examination, the appellant specifically denied having 
or ever having had pertinent orthopedic complaints, including 
recurrent back pain.  

The post-service record on appeal shows that when the appellant 
submitted her original application for VA compensation benefits 
in November 1994, she claimed entitlement to service connection 
for multiple disabilities, but made no reference to cervical or 
lumbosacral spine disabilities.  Her subsequent February 1998 
claim for VA benefits is also entirely silent for any reference 
to cervical or lumbosacral spine disabilities.  

The record on appeal also includes voluminous VA clinical 
records, dated from August 1992 to January 2010.  These records 
are entirely negative for any indication of a chronic cervical or 
lumbar spine disability within one year of separation, including 
complaints of neck or back pain or a diagnosis of arthritis.  See 
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2010).  

These records do show that in December 2003, the appellant's 
complaints included chronic neck and back pain with numbness in 
the right arm and some very mild discomfort in the neck.  It was 
noted that a September 2003 MRI scan of the cervical spine and a 
November 2003 EMG study had both been normal.  It was also noted 
that plain films of the lumbosacral spine performed in September 
2003 had been negative.  In November 2004, the appellant 
complained of low back pain for the past week.  She denied 
injury.  In December 2004, the appellant underwent MRI of the 
cervical spine in connection with her complaints of paresthesias 
with neck flexion.  The results of the study were normal with 
respect to the cervical spine.  She was noted to have lumbar 
degenerative spondylosis.  In August 2005, the appellant claimed 
that she had had chronic back pain for the past 10 to 15 years.  
More recent VA clinical records show that MRI testing conducted 
in January 2008 showed degenerative changes at L3-4 through L5-S1 
and stenosis at L4-5, and L5-S1.  

In connection with her claims, the appellant was afforded a VA 
medical examination in February 2007 at which she reported that 
she had developed acute neck spasms in 1981 with radiation to the 
right shoulder for which she was hospitalized.  She claimed that 
she thereafter experienced periodic neck pain during service for 
which she was treated with medication.  The appellant further 
claimed that after her separation from service, she continued to 
experience episodic neck pain.  With respect to her lumbar spine, 
the appellant claimed that in the early 1980's she developed low 
back pain radiating to her right leg.  She claimed that she 
experienced frequent episodes of such pain during service for 
which she was treated conservatively.  After service, she claimed 
that she continued to experience low back pain which was now 
constant.  After examining the appellant, the examiner diagnosed 
her as having chronic cervical strain and chronic lumbar strain.  
He indicated that it would be necessary to review the claims 
folder prior to determining whether her cervical and low back 
disabilities were related to service.  The examiner was 
thereafter provided with the appellant's claims folder.  After 
reviewing the pertinent evidence of record, the examiner 
concluded that it was less likely than not that the appellant's 
current neck and lumbar spine disabilities were associated with 
her active service.  He explained that the appellant's service 
treatment records showed that her in-service symptoms of neck 
pain were associated with pharyngitis, not a cervical spine 
disability.  He further noted that she had received no treatment 
for lumbar spine complaints during active duty.  

After carefully considering this medical opinion, as well as the 
other evidence of record, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for cervical spine and back disabilities.

As discussed above, the appellant's service treatment document 
complaints of neck pain which were ultimately attributed to an 
episode of pharyngitis, not a cervical spine disability.  The 
remaining service treatment records are entirely silent for any 
indication of complaints or abnormalities pertaining to the 
cervical spine.  The service treatment records are entirely 
silent for complaints or abnormalities pertaining to the low 
back.  '

The Board has considered the appellant's assertions to the effect 
that she developed chronic neck and low back pain during service 
for which she received medical care and that such pain continued 
after her separation from service.  Although the appellant is 
certainly capable of providing competent statements regarding 
neck or low back symptoms, the Board does not find her statements 
to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency, a legal concept determining whether testimony 
may be heard and considered, and credibility, a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted).

First, the contemporaneous record does not support her 
recollections.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that the contemporaneous evidence has greater probative 
value than history as reported by a veteran).  As noted, the 
appellant's service treatment document only one episode of neck 
pain which was ultimately attributed to pharyngitis, not a 
cervical spine condition.  The service treatment records are 
entirely silent for any complaints or abnormalities pertaining to 
the low back.  Certainly, there is no documentation of medical 
treatment for frequent episodes of back pain, as she now claims 
to have received.  

In fact, service treatment records show that the appellant's 
neck, spine, and musculoskeletal system were examined at the time 
of her separation from active service and determined to be 
normal.  Moreover, on a report of medical history completed at 
the time of her service separation, the appellant specifically 
denied having or ever having had pertinent orthopedic complaints, 
including recurrent back pain.  This is wholly inconsistent with 
the appellant's recent claims, made in the context of a claim for 
monetary benefits, to the effect that she experienced frequent 
episodes of neck and back pain during service.  

For these reasons, the Board finds that the most probative 
evidence shows that the chronic cervical spine and lumbosacral 
spine disabilities were not present during her period of active 
duty.  The Board also notes that the post-service record on 
appeal is conspicuously silent for any mention of continuous 
cervical or lumbosacral spine symptomatology many years after 
service discharge.  For example, the appellant submitted an 
original application for VA compensation benefits in November 
1994, seeking service connection for multiple disabilities.  Her 
application, however, is conspicuously silent for any mention of 
neck or back symptoms or disabilities.  Similarly, the appellant 
made no reference to neck or low back disabilities on a February 
1998 claim for VA benefits.  The Board finds that this is 
inconsistent with the appellant's recent claim that she developed 
chronic neck and low pain in service which continued after 
service separation.  

Again, the record on appeal also includes voluminous VA clinical 
records, dated from August 1992 to January 2010.  These records 
are also entirely negative for any indication of a chronic 
cervical or lumbar spine disability within one year of 
separation, including complaints of neck or back pain or a 
diagnosis of arthritis.  See 38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

Although the probative record in this case does not show that a 
chronic cervical or lumbosacral spine disability was present in 
service or manifest to a compensable degree within one year of 
service separation, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
conditions and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

The Board has therefore carefully reviewed the voluminous record 
but finds no probative evidence that the appellant's current 
cervical or lumbar spine disabilities are causally related to her 
active service or any incident therein.  Rather, the most 
probative evidence in this case affirmatively indicates that the 
appellant's current cervical and lumbar spine disabilities are 
not related to her period of active duty.  As discussed in detail 
above, in a February 2007 VA medical opinion, the VA examiner 
concluded that it is less likely than not that the appellant's 
current neck and lumbar spine disabilities are associated with 
her active service.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered by a 
medical professional who has expertise to opine on the matter at 
issue in this case.  In addition, the examiner addressed the 
appellant's contentions, based his opinion on a review of the 
entire claims folder, including the most pertinent evidence 
therein such as the service treatment records, and provided a 
rationale for his conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (discussing factors for determining probative 
value of medical opinions).  The Board finds that the record 
contains no probative evidence contradicting this conclusion or 
otherwise suggesting that the appellant's current cervical spine 
or low back disabilities are causally related to her active 
service or any incident therein.  

In summary, the Board concludes that the most probative evidence 
shows that chronic cervical or lumbar disabilities were not 
present during the appellant's active service or manifest to a 
compensable degree within the first post-service year, nor are 
her current cervical and lumbar spine disabilities causally 
related to her active service or any incident therein.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  As the clear 
preponderance of the evidence is against the present claim, 
however, that doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




Hearing loss and tinnitus

The appellant also seeks service connection for bilateral hearing 
loss and tinnitus.  She claims that she developed progressive 
hearing loss during service, as demonstrated by audiograms 
conducted therein.  She has also recently claimed that she has 
experienced hearing loss and tinnitus since service.  

At the appellant's March 1981 military enlistment medical 
examination, audiological evaluation showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
5
5
0
0

In-service treatment records include multiple reference 
audiograms, all of which are negative for findings of tinnitus or 
a hearing loss disability.  See 38 C.F.R. § 3.385 (2010).  In 
March 1983, for example, audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
20
15
15
5
5

Audiometric testing in December 1984 showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
0
0
LEFT
30
20
15
5
5

A reference audiogram performed in August 1990 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
0
0
LEFT
5
10
10
0
5

At the time of the August 1990 examination, the appellant 
specifically denied having any ENT problems.  

At the appellant's April 1992 service separation medical 
examination, no pertinent abnormalities were identified.  On 
clinical evaluation, the appellant's ears were determined to be 
normal.  Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
5
LEFT
10
15
5
10
10

Additionally, the record on appeal shows that the appellant 
completed a report of medical history at the time of her 
separation from active service.  At that time, she specifically 
denied having or ever having had ear trouble and hearing loss.  

The post-service record on appeal shows that when the appellant 
submitted her original application for VA compensation benefits 
in November 1994, she made no mention of hearing loss or 
tinnitus.  The appellant filed another claim for VA benefits in 
February 1998, which is similarly silent for any mention of 
hearing loss or tinnitus.  The Board also notes that medical 
evidence assembled in connection with both claims is entirely 
silent for any mention of hearing loss or tinnitus.  

In April 2000, the appellant submitted a claim of entitlement to 
service connection for numerous disabilities, including hearing 
loss and tinnitus.  Medical evidence assembled in connection with 
those claims includes VA clinical records showing that in August 
2000, the appellant sought treatment with numerous complaints, 
including ringing in her ears for the past three weeks to two 
months.  She also indicated that she was concerned about hearing 
loss.  The assessment was tinnitus and possible hearing loss.  
She was referred to the ENT clinic where in September 2000, she 
reported the sudden onset of left ear hearing loss and tinnitus.  
She denied in-service noise exposure, although she claimed that 
her hearing loss had developed during active duty.  The 
assessment was unilateral tinnitus and sensory neural hearing 
loss, left.  Audiological evaluation showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
55
55
30
15
10

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 percent in the left ear.  In 
October 2000, the appellant underwent MRI of the brain in 
connection with her marked sensory loss in the left ear.  The 
results of the study showed normal internal acoustic canals and 
several old infarctions.  On follow-up in the neurology clinic, 
the appellant reported a sudden onset of deafness in the left ear 
in June 2000.  She denied a previous history of ear problems.  
The assessment was acute left hearing loss of cochlear 
localization, possible etiologies are vascular, Meniere's, 
autoimmune, viral and idiopathic.  Also diagnosed was multiple 
lacunar strokes.  

At a July 2001 audiological assessment, the appellant reported a 
history of a sudden decrease in hearing in July 2000, at which 
time she also noted increased tinnitus and pain in the left ear.  
The examiner noted that the appellant was being followed by 
neurology and that an October 2000 MRI failed to indicate any 
enhancing pathologies in the internal auditory canals or head in 
general.  Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
40
30
LEFT
75
75
65
55
55

In August 2001, the appellant again underwent audiological 
testing as the reliability of the July 2001 audiological 
examination had been only fair.  After "reinstructing" the 
appellant and readministering the test, the examiner noted that 
the results revealed normal hearing in the right ear and a 
moderate rising to normal sensorineural hearing loss in the left 
ear.  She also noted that Stenger tests had been positive, 
suggesting nonorganic hearing loss in the left ear.  The 
assessment was again that the reliability of the tests were fair 
to good at best.  She noted that the appellant had a unilateral 
low frequency hearing loss and was not considered to be a 
candidate for amplification.  In September 2001, the appellant 
underwent auditory brainstem evoked response testing.  The 
results of the study were normal, with normal central auditory 
conduction velocities and the absence of retrocochlear lesions.  
The examiner noted that threshold estimation results were 
generally consistent with the latest reported low frequency pure 
tone thresholds, the latter of which were believed to be 
exaggerated.  An MRI of the brain in September 2001 was negative 
but for three small abnormal foci in the right cerebral 
hemisphere, requiring clinical correlation.  

The appellant again underwent audiological evaluation in October 
2005.  The examiner noted that the appellant had a history of a 
sudden onset of left ear hearing in July 2000, at which time she 
also noted tinnitus.  He noted that the appellant had been 
evaluated twice in 2000 and three times in 2001, with threshold 
inconsistencies reported.  Negative MRI and ABR results were 
obtained in 2000 and 2001.  The appellant's current complaints 
included difficulty understanding speech as well as tinnitus.  
Audiometric testing showed essentially normal hearing in the 
right ear and a moderate low frequency sensorineural hearing loss 
of the left.  These results were consistent with or slightly 
better than those obtained in August 2001.  The assessment was 
stable asymmetrical sensorineural hearing loss.  

Audiological evaluation in February 2007 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
5
LEFT
50
40
10
10
5

Speech recognition was 100 percent, bilaterally.  The diagnoses 
were normal hearing right ear and moderate sensorineural hearing 
loss, left ear.  

The appellant underwent VA medical examination in February 2007.  
She reported a history of progressive left sided hearing loss, 
which she claimed had been present since active duty.  She also 
claimed to have a long history of bilateral constant tinnitus.  
The examiner noted that the audiogram conducted in February 2007 
had shown normal audiometric thresholds in the right ear and a 
low frequency sensorineural hearing loss in the left ear.  Speech 
reception thresholds, however, were normal, bilaterally.  After 
examining the appellant, the examiner diagnosed her as having 
left minimal low frequency sensorineural hearing loss and 
bilateral constant tinnitus.  He indicated that, unfortunately, 
the appellant's claims folder was not available for review.  He 
noted, however, that her left ear hearing loss pattern was not 
consistent with acoustic trauma.  Further, he noted that the 
appellant had denied significant acoustic trauma during service.  

The appellant again underwent VA medical examination in June 
2007.  The examining physician indicated that after reviewing the 
appellant's claims folder, he noted that the appellant had 
exhibited no hearing loss during service and that her hearing had 
been normal at the time of her separation from active service.  
He noted that the appellant's current low frequency sensorineural 
hearing loss in the left ear certainly appeared to have occurred 
subsequent to service separation.  He further explained that her 
hearing loss pattern did not show a configuration which was 
consistent with acoustic trauma, nor did the appellant have 
significant acoustic trauma on active duty.  As a result, he 
indicated that he was unable to find any evidence to substantiate 
that hearing loss and/or tinnitus was incurred during active 
service.  It was therefore less likely than not that the 
appellant's current left sided hearing loss and bilateral 
tinnitus were related to service.  

Subsequent VA clinical records show that audiometric testing 
performed in April 2008 showed that the appellant's hearing 
acuity was stable, with no progression in her hearing loss since 
the previous audiometric test in April 2007.  

After carefully considering the record on appeal, the Board finds 
that the preponderance of the evidence is against the claims of 
service connection for hearing loss and tinnitus.  

First, the Board notes that the most probative evidence 
establishes that the appellant does not currently have right ear 
hearing loss to the extent necessary to constitute a disability 
for service connection purposes under 38 C.F.R. 3.385.  In fact, 
the appellant's claims folder, containing audiometric test 
results spanning more than twenty five years, does not contain 
one single piece of probative evidence showing that the appellant 
has ever had a right ear hearing loss disability for VA 
compensation purposes under 38 C.F.R. § 3.385.  The Board has 
considered the July 2001 audiogram showing puretone thresholds 
indicative of a right ear hearing loss disability, but notes that 
those test results were rejected as unreliable due to the 
appellant's exaggeration of her symptoms.  Subsequent audiograms 
consistently show normal hearing acuity in the right ear and 
repeated examiners have described her right ear hearing acuity as 
normal.  

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the provisions 
of 38 U.S.C.A § 1110 to require evidence of a present disability 
to be consistent with congressional intent); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  In 
other words, the law limits entitlement to compensation to cases 
where the underlying in-service incident has resulted in a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  The Board has considered the appellant's contentions to 
the effect that she has had progressive hearing loss since 
service, but finds them to be neither competent nor credible.

With respect to the appellant's credibility, as discussed in more 
detail below, the contemporaneous records contradict her recent 
assertions, made in the context of a claim for monetary benefits, 
that she experienced progressive hearing loss since service.  
Even assuming for the sake of argument that her assertions of 
hearing loss were credible, the Board finds that the objective 
audiometric examination reports showing normal right ear hearing 
acuity are entitled to more probative weight than her own 
perceptions of her hearing acuity in determining whether a 
current hearing disability exists.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Such a determination is made by a mechanical application 
of audiometric test findings to the specific criteria set forth 
in section 3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations shown on repeated 
audiometric testing and speech recognition tests indicate that 
the appellant's right ear hearing acuity is within normal limits, 
not severe enough to constitute a disability for VA compensation 
purposes.  Thus, service connection for right ear hearing loss is 
not warranted.  

With respect to the appellant's left ear hearing loss and 
bilateral tinnitus, the Board likewise finds that the 
preponderance of the evidence is against the claims.  

Although the appellant claims that she has had progressive 
hearing loss and tinnitus since service, the contemporaneous 
record does not support her contentions.  As set forth above, 
repeated audiometric testing conducted during the appellant's 
period of active duty were consistently negative for findings of 
tinnitus or a hearing loss disability.  See 38 C.F.R. § 3.385 
(2010).  Moreover, at her April 1992 military separation medical 
examination, she specifically denied having or ever having had 
ear trouble or hearing loss.  Additionally, the Board notes when 
the appellant submitted her original application for VA 
compensation benefits in November 1994, she made no mention of 
either hearing loss or tinnitus, despite delineating multiple 
other disabilities.  A subsequent claim for VA benefits in 
February 1998 is also conspicuously silent for any mention of 
hearing loss or tinnitus, as is medical evidence assembled in 
connection with those claims.  Indeed, the appellant did not 
report having either hearing loss or tinnitus until after filing 
her claim for VA compensation benefits in April 2000.  

The Board finds that the contemporaneous records are far more 
probative than the appellant's recent recollections of 
progressive hearing loss and tinnitus since service made in the 
context of a claim for VA compensation.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (holding that the contemporaneous 
evidence has greater probative value than history as reported by 
a veteran).

Based on the foregoing, the Board finds that neither left ear 
hearing loss nor tinnitus was present during the appellant's 
active service or for many years thereafter.  Indeed, the first 
contemporaneous notation of left ear hearing loss and tinnitus 
was not until 2000, more than eight years after service 
separation, when the appellant was seen for left ear hearing loss 
with tinnitus of sudden onset.  

Although the most probative evidence establishes that the 
appellant's left ear hearing loss and tinnitus were not present 
during service or within the first post-service year, service 
connection may still be established if a claimant currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  38 C.F.R. § 3.303(d); 
see also Hensley, 5 Vet. App. at 158-60.

In this case, however, there is no such evidence.  The Board has 
carefully reviewed the voluminous record on appeal but can find 
no probative evidence linking the appellant's current left ear 
hearing loss and claimed tinnitus to her active service or any 
incident therein.  Indeed, as set forth above, in June 2007, a VA 
examiner reviewed the appellant's claims folder and concluded 
that her current left ear hearing loss and tinnitus were not 
related to her active service.  He explained that in-service 
audiograms did not show a hearing loss disability and that the 
appellant's hearing loss was normal at the time of her separation 
from active service.  He further explained that the appellant did 
not have significant acoustic trauma during active duty, nor was 
her left ear hearing loss pattern consistent with acoustic 
trauma.  He concluded that he was unable to find any evidence to 
substantiate that the appellant's left ear hearing loss and/or 
tinnitus were incurred during active service.  

The Board finds that this medical opinion great probative weight.  
It was rendered by a medical professional who has expertise to 
opine on the matter at issue in this case.  In addition, the 
examiner based his opinion on a review of the appellant's claims 
folder, including the most pertinent evidence therein such as 
audiometric test results from both service and thereafter, and 
provided a rationale for his opinion.  Finally, the Board notes 
that there is no medical evidence of record which contradicts 
this medical opinion or otherwise indicates that the appellant's 
left ear hearing loss or bilateral tinnitus is causally related 
to her active service or any incident therein.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (discussing factors for 
determining probative value of medical opinions).

In summary, the Board finds that the most probative evidence 
shows that neither a hearing loss disability nor tinnitus were 
present during the appellant's active service or for many years 
thereafter and her current left ear hearing loss disability and 
bilateral tinnitus are not causally related to her active service 
or any incident therein.  The appellant does not currently have a 
right ear hearing loss disability.  As the preponderance of the 
evidence is against the claim of service connection for a 
bilateral hearing loss and tinnitus, the benefit-of-the-doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Allergies, including allergic rhinitis

The appellant contends that she is entitled to service connection 
for allergic rhinitis, as such condition is causally related to 
or aggravated by her service-connected asthma.

The appellant's service treatment record are entirely negative 
for complaints or findings of allergic rhinitis.  Similarly, the 
post-service record on appeal is negative for complaints or 
findings of allergic rhinitis for many years after service 
separation.  

In fact, the record on appeal shows that the appellant was first 
noted to have allergic rhinitis in October 2000, more than eight 
years after service separation.  At that time, she was seen in 
the allergy clinic in connection with her complaints of possible 
allergies.  Records dated prior to that time note that she had no 
known allergies.  Laboratory testing in 2000 showed that she had 
strong reactions to ragweed and some other scratch antigens.  The 
diagnoses included allergic rhinitis and appellant was referred 
for desensitization.  

Although allergic rhinitis was not present during the appellant's 
active service or for many years thereafter, service connection 
may nonetheless be established if there is a causal connection 
between the appellant's post-service allergic rhinitis and any 
incident of service or any service-connected disability.  In this 
case, however, the record contains no probative evidence of a 
link between the appellant's allergic rhinitis and her active 
service or any incident therein, nor is there probative evidence 
of a link between the appellant's allergic rhinitis and any 
service-connected disability.  

In that regard, the record on appeal contains a June 2007 opinion 
from a VA ENT examiner who indicated that he had reviewed the 
appellant's service treatment records.  He noted that at the 
present time, the appellant seemed to have signs and symptoms of 
mild allergic rhinitis without evidence of significant nasal 
obstruction.  He indicated that this was less likely than not 
related to her military service.  

Similarly, at a VA Nose, Sinus, Larynx, and Pharynx examination 
in October 2008, the examiner noted that the appellant claimed 
that her allergic rhinitis or allergies were caused or aggravated 
by her service connected GERD.  He noted that the appellant's 
records, as well as scientific medical principles, indicated that 
GERD and allergic rhinitis were separate and distinct conditions 
and were not etiologically related to one another.  He indicated 
that he could find no objective, measurable evidence that the 
appellant's GERD had any way worsened or aggravated her allergic 
rhinitis.  He indicated that the source of the appellant's 
misconception may stem from the fact that GERD can result in 
coughing as can allergic rhinitis.  He indicated, however, that 
this did not mean that one condition had worsened another.  
Rather, it just meant that the episodes of coughing are likely 
multifactorial in cause.  Therefore, the examiner concluded that 
it was less likely than not that the appellant's service-
connected GERD measurably aggravated or worsened her nonservice-
connected allergic rhinitis.  

The appellant was also afforded a VA Nose, Sinus, Larynx, and 
Pharynx examination in June 2009 at which she contended that she 
had developed allergies secondary to her service-connected 
asthma.  On examination, she reported a long history of symptoms 
such as sneezing, runny nose, and pruritis involving the nose.  
She stated that she currently took allergy shots, used a steroid 
nasal spray, and Allegra.  After examining the appellant and 
reviewing her claims folder, the examiner diagnosed her as having 
mild allergic rhinitis.  He concluded that it was less likely 
than not that the appellant's allergic rhinitis was related to 
her active service, explaining that the appellant's service 
treatment records showed no notations indicative of allergic 
rhinitis while on active duty.  He also noted that there was no 
medical literature to support the appellant's theory that her 
allergic rhinitis was related to her service-connected asthma.  
He explained that it was more likely that her allergic rhinitis 
occurred independently of her asthma.  He therefore concluded 
that it was not as likely as not that the appellant's service-
connected asthma caused or aggravated her allergic rhinitis.  

The Board finds that these medical opinions are persuasive and 
assigns them great probative weight.  The opinions were rendered 
by VA medical professionals with the expertise needed to opine on 
the matter at issue in this case.  In addition, the examiners 
addressed the appellant's contentions, based their opinions on a 
review of the entire claims folder, including the most pertinent 
evidence therein, and provided a rationale for their conclusions.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing 
factors for determining probative value of medical opinions).  
The Board finds that the record contains no probative evidence 
contradicting these conclusions or otherwise suggesting that the 
appellant's current allergic rhinitis is causally related to her 
active service or any incident therein, or is causally related to 
or aggravated by any service-connected disability.  

The Board has considered the appellant's own contentions 
regarding her allergic rhinitis.  Questions of her credibility 
notwithstanding, the appellant lacks the competency to provide 
evidence that requires specialized knowledge, skill, experience, 
training or education, such as an opinion on the etiology or date 
of onset of her allergic rhinitis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

For these reasons, the preponderance of the evidence is against 
the claim of service connection for allergic rhinitis and the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pharyngitis

The appellant contends that service connection for pharyngitis is 
warranted as she was treated for the condition during active 
service and has had pharyngitis since her service separation.  

The appellant's service treatment record do, indeed, document 
treatment for pharyngitis in February 1986.  She was again 
treated for acute pharyngitis/strep in September 1986.  The 
remaining service treatment records, however, are silent for any 
complaints or findings of pharyngitis or any residual thereof.  
At her April 1992 service separation medical examination, the 
appellant's throat was normal.  

The post-service record on appeal shows that in August 1992, the 
appellant sought treatment with complaints of a sore throat.  The 
assessment was pharyngitis.  Subsequent VA clinical records are 
negative for notations of pharyngitis until July 2007, when the 
appellant sought treatment with multiple complaints, including a 
reported recent episode of pharyngitis.  On examination, however, 
there was no exudate or post pharyngeal edema.  The assessments 
included recent pharyngitis with normal ENT examination, suspect 
viral illness.  

In a June 2007 opinion, a VA ENT examiner indicated that he had 
reviewed the appellant's claims folder which had shown treatment 
for episodes of streptococcal pharyngitis.  He explained that 
although the appellant had been treated for pharyngitis while on 
active duty, after reviewing the record, there was no indication 
that she had subsequently developed recurrent or chronic 
pharyngitis.  

After carefully considering this medical opinion, as well as the 
other evidence of record, the Board finds that the preponderance 
of the evidence is against the claim of service connection for 
pharyngitis.

The Board acknowledges that the appellant was treated for 
pharyngitis during her period of service.  As set forth above, 
however, that an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  38 C.F.R. § 3.303(b).  In this case, the 
Board finds that the most probative evidence establishes that the 
appellant does not currently have a disability manifested by 
recurrent or chronic pharyngitis.  

In that regard, the Board notes that the record on appeal 
contains six volumes of post-service clinical records spanning 
more than 18 years.  These records contain two episodes of 
pharyngitis, the most recent of which was self reported and not 
clinically confirmed.  Moreover, the Board notes that in June 
2007 opinion, a VA ENT examiner indicated that he had reviewed 
the appellant's claims folder and could find no indication that 
her in-service pharyngitis had developed into recurrent or 
chronic pharyngitis.  

The Board assigns this medical opinion great probative weight, as 
it was rendered by a medical professional who has expertise to 
opine on the matter at issue in this case.  The opinion was also 
based on a review of the appellant's entire claims folder, 
including both her service treatment records and post-service 
treatment records.  The Board also notes that there is no medical 
evidence of record of equal or probative weight which establishes 
that the appellant currently has recurrent or chronic 
pharyngitis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of medical 
opinions).

Again, the Board notes that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  In other words, the law 
limits entitlement to compensation to cases where the underlying 
in-service incident has resulted in a current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this 
case, although the appellant was treated for pharyngitis during 
her period of active duty, absent any probative evidence that she 
developed a chronic disability as a result of her in-service 
pharyngitis, service connection is not warranted.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for pharyngitis.  The benefit-of-the-doubt doctrine is 
not for application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Pyelonephritis

The appellant claims that she is entitled to service connection 
for pyelonephritis, as she was treated for the condition during 
service in April 1982.  

The appellant's service treatment records do, indeed, document an 
episode of pregnancy-associated pyelonephritis in April 1982 
which was successfully treated.  The remaining service treatment 
records are entirely silent for any continued notations of 
pyelonephritis or any complication thereof.  At the appellant's 
April 1992 service separation medical examination, her 
genitourinary system was normal.  

Similarly, the post-service record on appeal, containing VA 
clinical records spanning from 1992 to 2010, as well as numerous 
VA medical examination reports, is entirely silent for any 
indication of pyelonephritis or any complication thereof.  

Although the Board has considered the appellant's contentions to 
the effect that she is entitled to VA compensation because she 
was treated for pyelonephritis on one occasion during her period 
of service, as explained in detail above, that an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  38 C.F.R. § 
3.303(b).  In this case, there is no such evidence.  Indeed, the 
Board observes that the appellant has never contended otherwise.  

In this case, absent any indication that the appellant currently 
has any disability as a result of her single in-service episode 
of pyelonephritis, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
pyelonephritis.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (holding 
that the law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident has 
resulted in a current disability).  The benefit-of-the-doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Vaginitis

The appellant contends that she is entitled to service connection 
for vaginitis as she was treated for vaginitis during active 
service.  

The appellant's service treatment records document that she was 
successfully treated for episodes of vaginitis in October 1981, 
November 1983, and June 1988.  The remaining service treatment 
records, however, are negative for complaints or findings of 
vaginitis.  In fact, at the appellant's April 1992 service 
separation medical examination, gynecological examination was 
normal.  Moreover, the appellant specifically denied vaginal 
discharge and her vagina was found to be normal on examination.  

The voluminous post-service record on appeal is similarly 
negative for complaints or findings of chronic vaginitis.  In 
fact, the Board observes that in March 2007, the appellant was 
afforded a VA medical examination at which the examining 
gynecologist reviewed the appellant's claims folder and noted 
that she had been treated for vaginitis during service.  The 
gynecologist, however, explained that "vaginitis is not a 
permanent problem."  

Again, the Board has considered the appellant's contentions to 
the effect that she is entitled to VA compensation because she 
was treated for vaginitis during active service.  As explained 
previously, however, that an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  38 C.F.R. § 3.303(b).  In this 
case, there is no such evidence.  Absent any indication that the 
appellant currently has a disability manifested by chronic 
vaginitis, the Board finds that the preponderance of the evidence 
is against the claim of service connection.  The benefit-of-the-
doubt doctrine is not for application where the clear weight of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Uterine fibroids, status post hysterectomy

The appellant also seeks service connection for uterine fibroids, 
status post hysterectomy.  She contends that service connection 
is warranted as she developed large uterine fibroids in 1995, 
which required a hysterectomy.  

The appellant's service treatment records are entirely silent for 
complaints or findings of fibroids.  As set forth above, at her 
April 1992 service separation medical examination, gynecological 
examination was normal.  Moreover, the appellant specifically 
denied problems with her periods and bleeding between periods.  
Her vagina and uterus were found to be normal on examination.  

The post-service record on appeal shows that in December 1995, 
more than three years after service separation, the appellant 
sought treatment with complaints of lower quadrant and pelvic 
pain.  She was diagnosed as having a uterine fibroid with 
necrosis and underwent a hysterectomy.  

In connection with her claim, the appellant was afforded a VA 
medical examination in March 2007.  After examining the appellant 
and reviewing her claims folder, the examining gynecologist noted 
that the appellant was status post hysterectomy in 1995 for 
uterine fibroids with abnormal bleeding and ovarian cysts.  He 
noted that service treatment records, however, were entirely 
negative for notations of uterine fibroids or abnormal bleeding.  
Indeed, he observed that several reports completed during the 
appellant's active service consistently indicated a normal pelvic 
examination with no fibroids or pelvic masses.  The examiner 
noted that in 1995, more than three years after service 
separation, a VA ultrasound identified a 6 centimeter fundal 
fibroid.  The examiner noted that although it was possible a 
seedling myoma had been present during service, it was not likely 
that this was causing symptoms during active service.  

After reviewing the record on appeal in its entirety, the Board 
concludes that the preponderance of the evidence is against the 
claim of service connection for uterine fibroids.  As described 
above, the appellant's service treatment records show that 
uterine fibroids were not present during active service, nor were 
they diagnosed until December 1995, more than three years after 
service separation.  Moreover, the record on appeal contains no 
probative evidence of a link between the appellant's post-service 
uterine fibroids and her active service or any incident therein.  
Indeed, a VA gynecologist reviewed the record on appeal and 
indicated that the appellant's service treatment records 
documented normal pelvic examinations with no fibroids or pelvic 
masses.  

Although the examiner noted that it was "possible" that a 
seedling myoma had been present during active service, he noted 
that there was no evidence of this given that there was no 
indication of any pertinent symptoms during active service.  The 
possibility of a seedling myoma does not provide a basis upon 
which to establish service connection for uterine fibroids.  See 
e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within the 
realm of medical possibility" too speculative to establish 
medical nexus).  Again, there is no other probative evidence of 
record establishing a link between the appellant's post-service 
uterine fibroids and her active service or any incident therein.  
The Board finds that the preponderance of the evidence is against 
the claim.  The benefit-of-the-doubt doctrine is not for 
application where the clear weight of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


Entitlement to service connection for missing teeth, including 
for the purpose of obtaining VA outpatient dental treatment.

The appellant also seeks service connection for missing teeth, 
including for the purposes of obtaining VA outpatient dental 
treatment.  She claims that she is entitled to service connection 
because missing teeth were noted at her separation examination 
but not at her enlistment examination.  

As a preliminary matter, the Board notes that certain dental 
conditions, including replaceable missing teeth (i.e. with a 
bridge or denture), are not considered disabling, and may be 
service connected solely for the purpose of determining 
entitlement to VA dental examination or outpatient dental 
treatment under the provisions of 38 C.F.R. §§ 17.120 or 17.123 
(West 2002).  See 38 C.F.R. §§ 3.381, 4.150 (2010).

First, the Board notes that the evidence of record does not show 
that the appellant currently has any dental disability for VA 
compensation purposes.  Indeed, she has not specifically 
contended otherwise.  Although the appellant reports that she had 
teeth removed during service, replaceable missing teeth are not 
considered disabling for VA compensation purposes.  See 38 C.F.R. 
§§ 3.381(a), 4.150.  The record otherwise contains no indication 
the appellant currently exhibits any potentially compensable 
dental disability, such as osteomyelitis or osteoradionecrosis of 
the maxilla or mandible; loss of the mandible, maxilla, ramus, or 
coronoid process; loss of the hard palate, not replaceable by 
prosthesis; nonunion of the mandible; limited motion of the 
temporomandibular articulation; or loss of teeth due to loss of 
substance of the body of the maxilla or mandible, which was 
incurred in service.  Id.  Under these circumstances, service 
connection for a dental disability for VA compensation purposes 
is not warranted.

With respect to the matter of entitlement to service connection 
for missing teeth for the purposes of entitlement to VA 
outpatient dental treatment, generally, a veteran is entitled to 
VA outpatient dental treatment if he or she qualifies under one 
of the categories outlined in 38 U.S.C.A. § 1712 (West 2002) and 
38 C.F.R. § 17.161 (2010).

A veteran will be eligible for Class I VA outpatient treatment if 
he or she has an adjudicated compensable service-connected dental 
condition.  38 U.S.C.A. § 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  
As set forth above, the appellant does not currently have an 
adjudicated service-connected compensable dental condition.  
Thus, she does not qualify for VA outpatient treatment on a Class 
I basis.

Class II eligibility extends to veterans having a noncompensable 
service-connected dental disorder, subject to various conditions.  
38 U.S.C.A. § 1712(b)(1)(B); 38 C.F.R. § 17.161(b).  Where a 
veteran has a service-connected noncompensable dental condition 
or disability shown to have been in existence at the time of 
discharge or release from active service, which took place after 
September 30, 1981, one-time correction of the noncompensable 
service-connected dental conditions may be authorized in certain 
circumstances, including if application for such treatment was 
made within 180 days after such discharge or release.  In the 
case of the appellant, who was discharged in May 1992, her April 
2000 application is untimely under the aforementioned eligibility 
category.  In any event, the appellant's DD Form 214 expressly 
indicates that she was provided, within the 90-day period 
immediately before such discharge or release, a complete dental 
examination and all appropriate dental treatment indicated by the 
examination to be needed.  Thus, she is not entitled to VA 
outpatient dental treatment on a Class II basis.  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or other 
service trauma will be eligible for VA dental care on a Class 
II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  
For these purposes, the term "service trauma" does not include 
the intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  VA 
O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 
38 C.F.R. § 3.306(b)(1) (2010).

In essence, the significance of a finding that a noncompensable 
service-connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, whereas 
other service-connected noncompensable dental conditions are 
typically subject to limitations of one-time treatment and timely 
application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.

In this case, the appellant's service dental records document 
routine dental care, including oral hygiene instruction and 
treatment for gingivitis, plaque and dental caries on several 
teeth.  Other treatment included restoration of a composite 
veneer on tooth number 6 and a pulpectomy on tooth numbers 19 and 
20.  At her April 1992 service separation dental examination, she 
was noted to have caries on tooth number 4 as well as gingivitis.  
Her soft tissue and temporomandibular function were noted to be 
within normal limits.  The appellant was also noted to have 
several missing teeth.  

The Board notes that the appellant's service dental and treatment 
records are entirely negative for any indication that she 
sustained any combat wounds or other trauma to the face or mouth 
during service.  She has not contended otherwise.  Absent any 
evidence or allegation of service trauma, the Board must find 
that the appellant does not meet the criteria for eligibility for 
Class II(a) VA outpatient dental treatment.

Another category of eligibility, Class II (b) or (c) eligibility, 
extends to veterans having a service-connected noncompensable 
dental condition or disability and who were detained or interned 
as prisoners of war.  38 C.F.R. § 17.161 (d), (e).  Other 
categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 
C.F.R. § 17.161 include Class III eligibility, which extends to 
those veterans having a dental condition clinically determined to 
be complicating a medical condition currently being treated by 
VA, veterans whose service-connected disabilities are rated as 
totally disabling, and some veterans who are Chapter 31 
vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), 
(i).

Applying the facts in this case to the criteria set forth above, 
the Board finds that none of the above eligibility criteria have 
been met.  The evidence does not show, nor does the appellant 
contend, that she was a prisoner of war, has a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, is in receipt of a 100 percent 
service-connected disability rating, or is a Chapter 31 
vocational rehabilitation trainee.

In sum, after careful review of the record, the Board finds that 
service connection for a dental disability for VA compensation 
purposes and for purposes of eligibility to receive VA outpatient 
dental treatment is not established.  The benefit-of-the-doubt 
doctrine is not for application where, as here, the clear weight 
of the evidence is against the claim. 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Effective Date Claims

Background

The record on appeal shows that in November 1994, the appellant 
submitted an original application for VA compensation benefits, 
seeking service connection for multiple disabilities, including a 
caesarean section scar and recurrent urticaria.  

In a March 1995 rating decision, the RO denied the appellant's 
claims as not well grounded under criteria then in effect.  
Specifically, the RO acknowledged that although the appellant had 
undergone a cesarean section during active duty, follow-up 
gynecological examinations contained no indication of a 
symptomatic cesarean section scar.  The RO also denied service 
connection for urticaria, finding that although the appellant was 
treated for urticaria primarily of the lower lip during active 
service, the condition was apparently acute and transitory as 
there was no further evidence of treatment or complaints of the 
condition.  

Although the appellant was duly notified of the RO's decision and 
her appellate rights in a March 1995 letter, she did not appeal.  
Neither the appellant nor her representative has contended 
otherwise.  

In March 1998, VA received the appellant's request to reopen her 
claim of service connection for urticaria.  She did not claim 
entitlement to service connection for any other disability, 
including a cesarean section scar.  

In support of her claim, the RO obtained VA clinical records, 
dated from August 1992 to July 1998.  In pertinent part, these 
records show that in December 1995, the appellant sought 
treatment for recurrent urticaria which she claimed had been 
present since 1981.  

In an October 1998 rating decision, the RO again denied service 
connection for urticaria, finding that the claim was not well 
grounded absent evidence of a causal nexus between the 
appellant's post-service urticaria and her in-service episodes of 
urticaria.  Again, the appellant was advised of the RO's decision 
and her appellate rights in a November 1998 letter, but she did 
not appeal.  She does not contend otherwise.  

On April 11, 2000, the RO received the appellant's request to 
reopen her previously denied claims of service connection for 
urticaria and a caesarean section scar.  

In support of her claim, the appellant submitted a July 2000 
letter from a VA physician who indicated that the appellant was 
under her care for intermittent bouts of angioneurotic edema and 
hives.  She indicated that she had reviewed the appellant's 
service treatment records which showed that she had been treated 
during service in 1985 for this same condition.  Also received in 
support of the appellant's claims were VA clinical records, 
including a May 2000 clinical record noting a clinical finding of 
a horizontal abdominal scar.  

After considering the additional evidence received, in an October 
2001 rating decision, the RO reopened the appellant's claims 
based on the receipt of new and material evidence, and granted 
service connection for urticaria of the lips and a caesarean 
section scar, effective April 11, 2000.  

The appellant has appealed the effective date assigned by the RO, 
arguing that the only reason that her original claims were not 
granted is because VA did not provide her with an adequate 
medical examination.  

Applicable Law

Unless specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. § 5110 
(West 2002).

An effective date from the day following the date of separation 
from service is authorized only if the claim is received within 
one year from separation from service.  38 C.F.R. § 3.400(b)(2) 
(2010).  Otherwise, the effective date is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2010).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2010).

Analysis

The appellant seeks an effective date earlier than April 11, 
2000, for the award of service connection for urticaria of the 
upper and lower lips and the award of service connection for a 
cesarean section scar.  

As set forth above, the record on appeal shows that the 
appellant's original claim of service connection for these 
disabilities was received by VA in November 1994.  Those claims, 
however, were denied by the RO a March 1995 rating decision.  
Although the appellant was duly notified of the RO's decision and 
her appellate rights in a March 1995 letter, she did not appeal.  
Absent a showing of clear and unmistakable error, therefore, the 
March 1995 rating decision is final.

In that regard, the Board notes that it has considered the 
appellant's contentions to the effect VA's failure to provide her 
with a medical examination in connection with her original claim 
constituted clear and unmistakable error.  It is well 
established, however, that allegations that VA failed in its duty 
to assist are, as a matter of law, insufficient to form a basis 
for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).  Stated another way, any breach by VA 
of its duty to assist cannot form a basis for a claim of clear 
and unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  See Tetro v. 
Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996).  For these reasons, the March 1995 rating 
decision denying service connection for urticaria of the lips and 
a cesarean section scar is final.  

In March 1998, the appellant filed an application to reopen her 
claim of service connection for urticaria.  Her claim was denied 
by the RO in an October 1998 rating decision.  Again, although 
the appellant was advised of the RO's decision and her appellate 
rights in a November 1998 letter, she did not appeal nor has she 
alleged clear and unmistakable error.  Thus, the October 1998 
rating decision is also final.  

The appellant's next application to reopen was received by VA on 
April 11, 2000.  The record on appeal contains no indication of 
an earlier claim, either formal or informal, nor has the 
appellant pointed to any such claim or document which could be 
considered an informal claim.  As noted, after considering 
additional evidence received in connection with her claim, the RO 
reopened the claims and granted service connection for urticaria 
of the upper and lower lips and cesarean section scar, effective 
April 11, 2000, the date of receipt of the claim to reopen.  

As set forth above, the law provides that the effective date of 
an award of compensation based a claim reopened after a final 
adjudication shall not be earlier than the date of receipt of 
application therefor.  38 C.F.R. § 3.400(q)(1)(ii) (2010).  Under 
the undisputed facts of this case, therefore, there is no legal 
basis for awarding an effective date earlier than April 11, 2000, 
for the award of service connection for urticaria or cesarean 
section scar.  Flash v. Brown, 8 Vet. App. 332, 340 (1995) 
("When a claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date of 
the claim to reopen.").  

In reaching this decision, the Board has also considered section 
7(b) of the VCAA, but finds that it does not provide a basis upon 
which to award an effective date earlier than April 11, 2000.  
Section 7(b) provided for the readjudication of claims previously 
denied as not well grounded, provided that the previously denied 
claim became final between July 14, 1999, and November 9, 2000, 
and that a request for readjudication was filed by the claimant 
not later than 2 years after the date of the enactment of the 
VCAA.  Because neither condition has been met, section 7(b) is 
not for application here.  

Increased Rating Claims

Applicable Law

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7 
(2010).

In considering the severity of a disability, it is essential to 
trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Although the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a claimant appeals the initial rating assigned for a 
disability, as in the instant case, evidence contemporaneous with 
the claim and with the initial rating decision granting service 
connection would be most probative of the degree of disability 
existing at the time that the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  Id.  
Staged ratings are also appropriate when the factual findings 
show distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Pes planus

The record on appeal shows that at the appellant's March 1981 
military enlistment medical examination, she was noted to have 
pes planus which was not considered disabling.  

Despite her current contention that she had continuous foot pain 
during service and thereafter, the Board observes that her in-
service treatment records are entirely negative for complaints 
pertaining to the feet.  Indeed, the appellant underwent routine 
medical examinations during active duty at which her feet were 
found to be normal.  Moreover, she consistently denied having or 
ever having had trouble with her feet.  See e.g. December 1984 
and December 1990 Reports of Medical Examination and Medical 
History.  Additionally, at the appellant's April 1992 service 
separation medical examination, her feet were again found to be 
normal.  The appellant also completed a report of medical history 
on which she specifically denied having or ever having had 
trouble with her feet.  

With respect to the post-service record on appeal, the Board 
observes that the appellant submitted claims for VA benefits in 
November 1994 and February 1998, both of which are silent for any 
mention of pes planus or symptomatology pertaining to the feet, 
as is medical evidence assembled in connection with those claims.  

Based on this evidence, the Board finds that the appellant's 
current contentions to the effect that she suffered from daily 
foot pain in service and on a continuous basis thereafter to be 
lacking in credibility.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (holding that the contemporaneous evidence has greater 
probative value than history as reported by a veteran).

In April 2000, the appellant submitted a claim of service 
connection for multiple disabilities, including pes planus.  In 
an October 2001 rating decision, the RO denied the claim, finding 
that the record on appeal contained no indication that the 
appellant's preservice pes planus had been aggravated during 
service, given the complete lack of evidence of any complaints 
pertaining to the feet in service and thereafter.  In that 
regard, the RO noted that medical evidence assembled in 
connection with the claim, including VA clinical records dated 
from September 1992 to April 2001, continued to be entirely 
negative for complaints or abnormalities pertaining to the feet.

The appellant appealed the RO's determination.  

In connection with her appeal, the RO received additional VA 
clinical records, dated to January 2010.  In pertinent part, 
these records show that in January 2003, the appellant sought 
treatment, claiming to have arch pain in both feet.  The 
assessments included flat feet and she was referred for 
orthotics.  In May 2003, the appellant reported that she had 
received her orthotics and they felt "very good" when she wore 
them.  She was advised to wear them as much as possible and 
contact the clinic as needed.  

In connection with her appeal, the appellant was afforded a VA 
medical examination in February 2007, at which the examiner noted 
that the claims folder had not been provided for his review.  On 
examination, the appellant told the examiner that she had 
developed daily pain in her feet during service which lasted the 
entire day and became worse at night.  She further claimed that 
the pain continued during her entire period of active duty and 
had persisted since that time.  She reported that she now used 
inserts which offered minimal relief.  Examination revealed pes 
planus bilaterally.  The examiner indicated that there was no 
pain on palpation, nor were there calluses present.  He also 
indicated that there was no evidence of abnormal weightbearing.  
With repetitive motion, there was no change in range of motion, 
coordination, fatigue, endurance or pain level.  The diagnosis 
was pes planus.  The examiner indicated that based on the 
appellant's reports of an increase in symptoms during service, 
her pes planus had been aggravated therein.  

Based on this evidence, in a July 2007 rating decision, the RO 
granted service pes planus and assigned an initial noncompensable 
disability rating, effective April 11, 2000.  The appellant has 
appealed the initial rating assigned, contending that a 
compensable rating is warranted as she has painful motion of her 
feet.  

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2010).  A zero percent disability rating is 
assigned for mild pes planus, characterized by a disability where 
symptoms relieved by built-up shoes or arch supports.  A 10 
percent rating is warranted for moderate pes planus, either 
unilateral or bilateral, characterized by weight-bearing line 
over or medial to great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  A 30 percent 
rating is warranted for severe bilateral pes planus, 
characterized by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and characteristic 
callosities.

After considering the entire record on appeal, the Board finds 
that the preponderance of the evidence is against the assignment 
of an initial compensable rating for pes planus.  

As set forth above, the contemporaneous record on appeal is 
entirely negative for any complaints pertaining to the feet prior 
to January 2003, when the appellant claimed to have arch pain in 
both feet.  The assessments included flat feet and she was 
referred for orthotics.  In May 2003, the appellant reported that 
she had received her orthotics and they felt "very good" when 
she wore them.  The next notation of foot pain in the VA 
outpatient records is not until April and May 2007, more than 
four years later, when the appellant claimed to have tenderness 
in both feet.  She was again provided with orthotics.  

The Board finds that this evidence shows that the appellant's pes 
planus falls squarely within the criteria for a zero percent 
rating, as it is manifested by symptoms relieved by built-up 
shoes or arch supports.  Again, no examiner described the 
appellant's disability as more than mild, nor is there any 
indication of symptoms such as abnormal weight-bearing or pain on 
manipulation and use of the feet.  Indeed, the February 2007 VA 
medical examiner affirmatively indicated that there was no pain 
on palpation, no calluses present, and no abnormal weightbearing. 

More recent medical evidence continues to show that the 
appellant's pes planus is no more than mild.  At VA medical 
examination in June 2008, for example, despite the appellant's 
claims of constant pain in both feet every day, objective 
findings included "mild" hallux valgus and "slight" 
tenderness.  Additionally, the appellant had normal 
weightbearing, normal standing, and normal walking.  There were 
no calluses or ulcerations.  No pain on manipulation except for 
hallux valgus.  Active range of motion produced no weakness, 
fatigue, or incoordination.  There was no additional loss of 
motion with repetitive motion.  Bilateral Achilles tendon 
alignment was normal. 

The Board finds that the objective evidence of record does not 
establish symptoms indicative of moderate pes planus, including 
weight-bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the feet.  
The Board finds that the objective findings are more probative 
than the appellant's subjective claims, made in the context of a 
claim for monetary benefits.  For these reasons, the 
preponderance of the evidence is against the assignment of an 
initial compensable rating for pes planus.

In reaching this decision, the Board has considered the 
appellant's arguments to the effect that she is entitled to a 
compensable rating for pes planus as she has pain in the arches 
of her feet on use.  Although adjudication of musculoskeletal 
disorders ordinarily requires consideration of the impact of 
functional loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
Diagnostic Code 5276 is not predicated on loss of range of 
motion.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  In any event, the objective 
evidence, which the Board finds to be more credible than the 
appellant's subjective assertions, provides no basis on which to 
assign a higher rating based on the factors articulated in 
Deluca.  For example, at the VA medical examination in February 
2007, there was no evidence of abnormal weightbearing.  With 
repetitive motion, there was no change in range of motion, 
coordination, fatigue, endurance or pain level.  At the VA 
medical examination in June 2008, the examiner noted that the 
appellant had normal weightbearing, normal standing, and normal 
walking, and active range of motion produced no weakness, 
fatigue, or incoordination.  There was no additional loss of 
motion with repetitive motion.  Absent objective evidence that 
the appellant's pes planus is manifested by symptoms reflecting 
the functional equivalent of symptoms required for a higher 
rating, an initial compensable rating is not warranted under 
Deluca.

The Board has also considered whether the case should be referred 
for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) 
(2010).  In this case, however, the record does not reflect any 
periods of hospitalization for the appellant's service-connected 
pes planus, nor is there probative evidence that her pes planus 
markedly interferes with her employment as a VA clerk, beyond 
that contemplated by the schedular criteria.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Thus, absent any objective evidence 
that the appellant's service-connected pes planus is productive 
of marked interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with this 
disability are unusual or exceptional, referral for consideration 
of an extra-schedular rating is not warranted.

Entitlement to an initial compensable rating for 
hemorrhoids

The appellant seeks an initial compensable rating for her 
service-connected hemorrhoids.  She claims that she is entitled 
to a higher rating as she has episodes of painful and bleeding 
hemorrhoids.  

The RO has evaluated the appellant's hemorrhoids pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2010).  Under these 
criteria, a noncompensable rating is assigned for mild or 
moderate hemorrhoids, whether external or internal.  A 10 percent 
disability rating is assigned for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent disability rating 
is assigned for hemorrhoids with persistent bleeding and with 
secondary anemia or with fissures.  

The record on appeal in this case includes the appellant's 
service treatment records which show that in August 1983, she 
requested evaluation of a hemorrhoid.  She denied bleeding or 
pain.  Examination showed a small revolving skin tag, but no 
protruding or large hemorrhoids.  The remaining service treatment 
records are negative for complaints pertaining to hemorrhoids.  
At the appellant's April 1992 military separation medical 
examination, her anus and rectum were normal, with no hemorrhoids 
present.  On a report of medical history, the appellant denied 
having piles or rectal disease.  

The post-service record on appeal includes VA clinical records, 
dated from August 1992 to January 2010.  In pertinent part, these 
records show that in December 2000, the appellant underwent a 
sigmoidoscopy in connection with unrelated complaints of lower 
abdominal discomfort.  Incidental findings included a small 
internal hemorrhoid with no active bleeding.  The examination was 
otherwise normal.  

The appellant underwent VA medical examination in February 2006, 
at which she claimed to have a history of hemorrhoids dating back 
to service.  She indicated that she currently used suppositories 
when she experienced a flare-up.  She reported that these flare-
ups, which she claimed occurred once a month, included pain, 
itching and burning.  She did not report bleeding.  Examination 
showed an external hemorrhoid and guaiac negative stools.  The 
impressions included hemorrhoids with monthly flare-ups.  

Additional VA clinical records show that in July 2007, the 
appellant sought treatment, claiming to have had blood in her 
stool for the past day.  She further claimed to have a history of 
bleeding hemorrhoids.  Physical examination showed no active 
bleeding, loose rectal tone, and dilated veins.  In October 2007, 
she indicated that there was no more bleeding.  A colonoscopy 
performed in November 2007 showed an internal hemorrhoid.  

At a VA medical examination in June 2008, the appellant reported 
that she was not currently using hemorrhoid medications, although 
she had used suppositories approximately one week prior.  She 
reported that she had had no blood in her stools since June 2007.  
She denied rectal itching, pain, fissures, or fistula, although 
she experienced burning with flare-ups.  The diagnosis was 
internal hemorrhoids, no external hemorrhoids found on 
examination.  There was slight tenderness on palpation outside 
the rectum, but no blood present.  

Applying the facts set forth above to the applicable rating 
criteria, the Board finds that the preponderance of the evidence 
is against the assignment of an initial compensable rating for 
hemorrhoids.  The Board notes that despite the voluminous record 
on appeal, the appellant's hemorrhoids have never once been 
described as large or thrombotic, nor has there ever been any 
evidence of excessive redundant tissue.  Indeed, the appellant 
has never contended otherwise.  Rather, she claims that a 
compensable rating is warranted as she experiences episodes of 
painful and bleeding hemorrhoids.  

In that regard, the Board notes that repeated examination has 
consistently shown no active hemorrhoidal bleeding.  Even 
considering the appellant's recent claims to the effect that she 
experiences episodes of painful and bleeding hemorrhoids, the 
Board finds that the objective record demonstrates that any such 
episodes are no more than occasional and not persistent.  In any 
event, the evidence does not show, nor has the appellant 
contended, that she has been diagnosed as having secondary 
anemia, nor has there ever been a finding of hemorrhoidal 
fissures.  The Board therefore concludes that the clinical 
evidence demonstrates that the appellant's disability picture 
more nearly approximates no more than mild or moderate 
disability.  Indeed, no clinician has ever described the 
appellant's hemorrhoids as more than mild or moderate.  In 
summary, because the appellant's hemorrhoids are not large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, the Board finds no basis on 
which to assign a compensable disability rating.  

In reaching this decision, the Board has also considered whether 
an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. 
App. 157 (1996) (the question of extraschedular rating is a 
component of a veteran's claim for an increased rating).  After 
reviewing the record, however, the Board finds that there is no 
basis for further action on this question as there is no 
indication of an exceptional disability picture such that the 
schedular evaluation for the service-connected hemorrhoids is 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The appellant reports that her hemorrhoids are manifested by 
episodes of bleeding and pain.  The rating criteria reasonably 
describe the appellant's disability picture and such symptoms 
have been duly considered in assigning the current schedular 
rating.  

Moreover, there is no objective evidence of record demonstrating 
that the appellant's service-connected hemorrhoids markedly 
interfere with her employment, beyond that contemplated by the 
rating schedule.  She has not contended otherwise.  Likewise, 
there is no evidence of record showing that she has been 
frequently hospitalized due to this disability.  Indeed, the 
record contain no indication that she has ever been hospitalized 
for treatment of hemorrhoids.  Consequently, the Board finds that 
no further action on this matter is warranted.


ORDER

Entitlement to service connection for avascular necrosis of the 
right hip is denied.

Entitlement to service connection for a cervical spine disability 
is denied.

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for pharyngitis is denied.  

Entitlement to service connection for pyelonephritis is denied.

Entitlement to service connection for vaginitis is denied.

Entitlement to service connection for uterine fibroids, status 
post hysterectomy, is denied.

Entitlement to service connection for missing teeth for the 
purpose of obtaining VA disability compensation and outpatient 
dental treatment is denied.

Entitlement to an effective date earlier than April 11, 2000, for 
the award of service connection for urticaria of the upper and 
lower lips is denied.  

Entitlement to an effective date earlier than April 11, 2000, for 
the award of service connection for a cesarean section scar is 
denied.  

Entitlement to an initial compensable rating for pes planus is 
denied.

Entitlement to an initial compensable rating for hemorrhoids is 
denied.



REMAND

Service connection for sinusitis

The appellant claims that she is entitled to service connection 
for sinusitis as she was treated for the condition on one 
occasion during service in March 1981.  She notes that she was 
again treated for sinusitis after her separation from service 
beginning in December 1993.  

The appellant's service treatment records do, indeed, show that 
in March 1981, she sought treatment with complaints of nasal 
drainage and tenderness in her jaw area.  The initial assessment 
was maxillary sinusitis.  Subsequent X-ray studies, however, 
showed that the frontal paranasal sinuses were clear.  The 
ethmoid, sphenoid and maxillary sinuses were also found to be 
clear.  The remaining service treatment records are entirely 
negative for complaints or findings of sinusitis.  In fact, at 
the appellant's April 1992 service separation medical 
examination, her sinuses were determined to be normal.  Moreover, 
on a report of medical history completed in connection with her 
separation examination, the appellant specifically denied having 
or ever having had sinusitis.  The post-service record on appeal 
includes VA clinical records spanning from 1992 to 2010.  In 
pertinent part, these records confirm that in December 1993, the 
appellant was treated for an episode of acute sinusitis.  

Unfortunately, the remaining evidence of record is unclear as to 
whether the appellant currently exhibits sinusitis and, if so, 
whether such condition is causally related to her active service.  
McLain v. Nicholson, 21 Vet. App. 319 (2007).  For example, in 
October 2000, the appellant underwent MRI of the brain in 
connection with her complaints of a marked hearing loss in the 
left ear.  The results of the study showed incidental findings of 
mucoid density of the sphenoid sinus indicating sinusitis.  A 
June 2007 VA medical examination report, however, described the 
appellant's paranasal sinuses as "pristine" on CT scan.  Given 
the current state of the evidence of record, the Board finds that 
a VA medical examination is necessary in order to clarify the 
nature and etiology of any current sinusitis.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2007); McLain v. Nicholson, 21 Vet. App. 319 
(2007) (holding that the requirement that a claimant have a 
current disability before service connection may be awarded for 
that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim).

Service connection for bronchitis

For similar reasons, the Board finds that a VA medical 
examination is necessary to clarify the nature and etiology of 
the appellant's claimed bronchitis.  Her service medical records 
document treatment for an episode of bronchitis in September 
1987.  The remaining service treatment records are negative for 
complaints or findings of bronchitis.  At the appellant's April 
1992 service separation medical examination, her lungs and chest 
were determined to be normal and a chest X-ray was negative.  

The post-service record on appeal documents episodic treatment 
for bronchitis between 1995 and 2007.  The appellant has also 
been diagnosed as having asthma and service connection is 
currently in effect for that disability, rated as 30 percent 
disabling.  Given the evidence of record, the Board finds that 
the nature and etiology of the appellant's post-service 
bronchitis is unclear, to include whether it is causally related 
to her in-service episode of bronchitis or whether it is causally 
related to or aggravated by her service-connected asthma.  Under 
these circumstances, a VA medical examination is necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2007).


Service connection for a disability manifested by swelling 
of the legs, including angioedema and urticaria

The appellant also seeks service connection for a disability 
manifested by swelling of the legs, including angioedema and 
urticaria.  After reviewing the record on appeal, the Board finds 
that the nature and etiology of the appellant's claimed leg 
swelling is entirely unclear.

The appellant's service treatment records show that at an 
Internal Medicine consultation in March 1985, she reported a four 
month history of episodic urticarial swelling of the lips.  She 
denied recurrent swelling elsewhere.  The appellant, however, 
also reported that she had recently experienced a raised dark 
area on her legs.  Several dark areas on the anterior legs were 
observed.  The impression was probably chronic urticaria, doubt 
vasculitis, although unable to fully explain leg lesions.  The 
remaining service treatment record are negative for complaints or 
abnormalities pertaining to the legs.  

The post-service record on appeal includes varying complaints 
corresponding to the legs, including lower extremity edema, 
angioedema, dermatitis, and vasculitis.  The nature of the 
appellant's reported leg swelling remains unclear, as does its 
etiology.  In view of the foregoing, a remand for a medical 
examination is necessary.  38 C.F.R. § 3.159(c)(4).

Entitlement to an initial compensable rating for a 
cesarean section scar

The appellant seeks an initial compensable rating for a cesarean 
section scar, claiming that her scar is painful, tender, numb to 
the touch, and itchy.  The voluminous record on appeal, which 
contains medical records spanning more than twenty-five years, 
contains no objective indication that the appellant's cesarean 
section scar is symptomatic.  The appellant, however, has not yet 
been afforded a VA medical examination in connection with her 
claim.  Given her contentions, and in light of the evidence of 
record, the Board finds that an examination is necessary, 
particularly in light of the apparent presence of other abdominal 
scars, including from an elective abdominoplasty.  

During the pendency of this appeal, the criteria for rating 
disabilities of the skin were amended, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  On remand, 
therefore, the RO must consider these amendments vis-à-vis the 
prior rating criteria, applying the version which is more 
favorable to the appellant, subject to the effective date 
limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 
2000), 65 Fed. Reg. 33,421 (2000); see also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  It is noted that more recent 
amendments to the rating criteria for scars are expressly 
applicable only to claims received by VA on or after October 23, 
2008.  See 73 Fed. Reg. 54708 (September 23, 2008).

Initial compensable ratings for urticaria of the upper and 
lower lips and GERD

Finally, the Board finds that given the appellant's contentions, 
additional VA medical examinations are necessary to clarify the 
current severity of the appellant's urticaria of the upper and 
lower lips and GERD.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is insufficient 
to adequately evaluate the current state of the condition, VA 
must provide a new examination).  

With respect to the appellant's urticaria, the Board notes that 
consideration must be given to both the old and new rating 
criteria, as appropriate.  The current diagnostic code for rating 
urticaria, Diagnostic Code 7825, was created in connection with 
the amendments to the criteria for rating disabilities of the 
skin, effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  On remand, therefore, the RO must consider 
these amendments vis-à-vis the prior rating criteria, under which 
urticaria was rated by analogy, applying the version which is 
more favorable to the appellant, subject to the effective date 
limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 
2000), 65 Fed. Reg. 33,421 (2000); see also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  



Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of any 
current sinusitis.  The claims folder must 
be provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should provide 
an opinion, with supporting rationale, as 
to the whether it is at least as likely as 
not that that the appellant currently 
exhibits chronic sinusitis.  If chronic 
sinusitis is diagnosed, the examiner should 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that any current sinusitis is 
causally related to the appellant's active 
service or any incident therein.  

2.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of any 
current bronchitis.  The claims folder must 
be provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should provide 
an opinion, with supporting rationale, as 
to the whether it is at least as likely as 
not that that the appellant currently 
exhibits any chronic bronchitis.  If a 
chronic disability is identified, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that such 
disability is causally related to the 
appellant's active service or any incident 
therein, including treatment for bronchitis 
in September 1987.  Alternatively, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that any current 
recurrent or chronic bronchitis is causally 
related to or aggravated by any service-
connected disability, including asthma.  

3.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of any 
current disability manifested by swelling 
of the legs.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should provide 
an opinion, with supporting rationale, as 
to the whether it is at least as likely as 
not that that the appellant currently 
exhibits any chronic disability manifested 
by swelling of the legs, including 
vasculitis, urticaria, or angioedema.  If a 
chronic disability is identified, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that such 
disability is causally related to the 
appellant's active service or any incident 
therein, leg lesions noted in March 1985.  
Alternatively, the examiner should provide 
an opinion, with supporting rationale, as 
to whether it is at least as likely as not 
that any current leg swelling disability 
identified is causally related to or 
aggravated by any service-connected 
disability, including urticaria.  

4.  The appellant should be afforded a VA 
medical examination for the purposes of 
clarifying the severity of her service-
connected cesarean section scar.  The 
claims folder must be provided to the 
examiner for review in connection with the 
examination.  The examiner should be asked 
to provide a detailed description of the 
scar, including its size and location.  He 
or she should also comment on whether the 
scar is poorly nourished, repeatedly 
ulcerated, unstable, objectively painful or 
tender, or productive of functional 
limitation.  The examiner should be asked 
to distinguish the appellant's service-
connected cesarean section scar from any 
other nonservice-connected abdominal scar, 
including from an abdominoplasty.  

5.  The appellant should be afforded a VA 
medical examination for the purposes of 
clarifying the severity of her service-
connected urticaria of the lips.  The 
claims folder must be provided to the 
examiner for review in connection with the 
examination.  The examiner should be asked 
to provide a detailed review of the 
appellant's pertinent medical history, 
current complaints and the frequency and 
extent of her urticaria.  The examiner 
should note the number and durations of 
urticarial attacks which occurred over the 
previous 12 month period, and whether they 
such episodes are controlled by 
immunosuppressive therapy, antihistamines, 
or sympathomimetics.

6.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and severity of her 
service-connected GERD.  The claims folder 
must be provided to the examiner for review 
in connection with the examination.  After 
examining the appellant and the results of 
any diagnostic testing deemed necessary, 
the examiner should specifically delineate 
all symptomatology associated with the 
appellant's GERD, including whether it is 
manifested by epigastric distress, 
dysphagia, pyrosis, substernal arm or 
shoulder pain, vomiting, material weight 
loss, hematemesis, melena, or anemia.  The 
examiner should also be asked to provide an 
opinion as to whether the appellant's GERD 
results in considerable or severe 
impairment of health.  A complete rationale 
for any opinions expressed should be given.

7.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claims, considering all 
the evidence of record.  If any benefit 
sought remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


